Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-9,13-16,18,19 and 21 are pending. Claims 10-12,17 and 20 have been cancelled. Claim 13 has been amended. Claims 1-9,18,19 and 21 have been withdrawn from further consideration as being drawn to a nonelected invention. 

The rejection of Claims 13-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pham (WO 2004/071488) in view of  Singh et al. (WO 99/25786) and Rao (US 2002/0035300) is withdrawn in view of applicant’s arguments. 

Claims 13-16 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pham (WO 2004/071488) in view of  Singh et al. (WO 99/25786) and Inagaki (H4-110388) for the reasons set forth below.

Claims 13-15 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,695,363 for the reasons set forth below.

Claims 13 and 16 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8,623,808 for the reasons set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pham (WO 2004/071488) in view of  Singh et al. (WO 99/25786) and Inagaki (H4-110388).
Pham teaches a method of treating an ailment by targeted delivery of drugs to the lungs of humans using a metered dose inhaler wherein the medicament is aerosolized in a hydrofluorocarbon or perfluorocarbon and delivered to the lungs of the user (page 9, lines 5-28; page 3, lines 3-15).  Pham teaches the hydrofluorocarbon can be a hydrofluoroalkene or hydrofluoroalkane (page 4, lines 5-10). Pham teaches the composition can comprise medicaments such as antibiotics and alcohols such as ethanol which are sterilizing (page 5, lines 5-24).
Pham does not specify the perfluorocarbon or hydrofluorocarbon structure. 

Inagaki teaches 1,3,3,3-tetrafluoropropene, with low toxicity (as defined by applicant’s specification page 6, lines 20-30) and no destruction of the ozone layer, is effectively evaporated and condensed (aerosolized or propellant) in refrigerant compositions (pages 4-6, example 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Pham by using 1,3,3,3-tetrafluoropropene as the hydrofluorocarbon propellant or aerosol in the inhaler metered medications to treat lung diseases as Singh teaches hydrofluorocarbon refrigerants are useful aerosols or propellants in metered dose inhalers for delivering anti-asthma drugs to the lungs and Inagaki teaches 1,3,3,3-tetrafluoropropene is a refrigerant with low toxicity or reduced ozone destruction potential. Using known effective aerosols with low toxicity no ozone depletion potential and low global warming potential would be advantageous to the environment and for the safety of the person consuming the medicine. Pham teaches the compositions contain medicines and solvents such as ethanol which are sterilizing and therefore applying the compositions with the same fluorolkene and sterilizing medicines and sterilizing solvents would obviously sterilize the article being treated. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,695,363. Although the claims at issue are not identical, they are not patentably distinct from each other because they comprise the same medicaments, fluoroalkenes and spraying through a metered dose inhaler. 

Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8,623,808. Although the claims at issue are not identical, they are not patentably distinct from each other because they comprise the same fluoroalkenes and sterilizing. 

Response to Arguments
Applicant's arguments filed regarding Inagaki have been fully considered but they are not persuasive. The examiner argues that applicant’s specification clearly teaches 1,3,3,3-tetrafluoropropene is applicant’s preferred low toxicity compound and the examiner finds that Inagaki teaches the same compound is effective as a refrigerant. Singh invites the inclusion of hydrofluorocarbon refrigerants as aerosols into the metered .
Applicant alleges unexpected results, applicant has not provided experimental data to demonstrates the unexpectedly low toxicity from the claimed compound. The examiner suggests applicant submit the same evidentiary comparative data filed in related applications that have been allowed to overcome the prior art of record. 
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” Accordingly, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761